Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148674 & (66)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148674
                                                                    COA: 313750
                                                                    Wayne CC: 12-004559-FC
  SHAWQUANDA BOROM,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 19, 2013 judgment of the Court of
  Appeals is considered. We direct the Clerk to schedule oral argument on whether to
  grant the application or take other action. MCR 7.302(H)(1). The parties shall submit
  supplemental briefs within 42 days of the date of this order addressing whether aiding
  and abetting under MCL 767.39 can be proven where the defendant failed to act
  according to a legal duty, but provided no other form of assistance to the perpetrator of
  the crime. The parties should not submit mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2014
         p0422
                                                                               Clerk